1
JACKSON TOWNSHIP COUNCIL
REGULAR MEETING
)
IN RE:                            )
)
ORDINANCE NO. 03-17 and 04-17     )   TRANSCRIPT OF:
AMENDING AND SUPPLEMENTING        )   PROCEEDINGS
CHAPTER 244 OF THE TOWNSHIP       )
CODE OF THE TOWNSHIP OF           )
JACKSON, ENTITLED "LAND USE AND   )
DEVELOPMENT REGULATIONS"          )
)
_______________________________
____________________________
Monday, March 16, 2017




                                                       Case 3:17-cv-03226-MAS-DEA Document 55-29 Filed 09/06/19 Page 1 of 8 PageID: 1225
95 West Veterans Highway
Jackson Township, New Jersey
7:30 p.m.
B E F O R E:
KENNETH J. BRESSI - Council President
ANN M. UPDEGRAVE - Council Vice President
BARRY CALOGERO - Council Member
SCOTT MARTIN - Council Member
ALSO PRESENT:
JEAN CIPRIANI, ESQ. - Council Attorney
MICHAEL REINA - Mayor
HELENE SCHLEGEL - Township Administrator
ANN MARIE EDEN - Township Clerk
Torro Reporting LLC
12
1   again, it would really -- you're giving me examples.
2   I'm not trying to be evasive.     It's gonna depend on
3   operations and how it's connected to an existing
4   operation in the examples that you're giving now.
5   But for the most part, if it falls within the
6   parameters of a school or commercial enterprise that
7   is not permitted in the residential zone, then it
8   would not be permitted.    But that certainly is a
9   general statement.
10                 MR. FOX:   It just seems to me that --
11   I'm not real sure the purpose of what you're trying
12   to do with this ordinance, but it just seems to be
13   that it's anti-education, it's anti-religion, and
14   it's anti-arts as it relates to music and those kinds
15   of studies.   I just think it's a little shortsighted.




                                                                 Case 3:17-cv-03226-MAS-DEA Document 55-29 Filed 09/06/19 Page 2 of 8 PageID: 1226
16   It seems like you're shooting yourself in the foot to
17   solve a problem that is bigger than you.
18                 You know, if the problem is to keep Jews
19   out of Jackson, then you need to --
20                 A COUNCIL MEMBER:   That is not
21   the purpose of this ordinance.
22                 COUNCIL PRESIDENT BRESSI:   Ms. Cipriani,
23   would you address that, please.
24                 MS. CIPRIANI:   Sir -- and this really
25   would go to anyone who comes to the microphone.      This
Torro Reporting LLC
38
1                I've been in this town for 26 years and
2   I've had a couple of houses here, and you gave me a
3   hard time about a pool, a shed, and everything I
4   tried to build at my house, and I -- and I abided by
5   it and I went with all your rules, and now you're
6   gonna start putting dormitories behind schools, and
7   we all know Lakewood.
8                Let me give you a for-instance here.      I
9   had to go to the sleep center right on Route 9 right
10   off James Street, and I work in this town, and it
11   took me over an hour to get there, let alone get
12   back.   That's what's gonna happen in this town if you
13   allow this crap to happen.
14                And like one of the residents here, I'm
15   tired of being called anti-Semitic, anti-Semite,




                                                               Case 3:17-cv-03226-MAS-DEA Document 55-29 Filed 09/06/19 Page 3 of 8 PageID: 1227
16   whatever you want to call me, because it's funny how
17   when we don't want to do what they want, we're still
18   anti-Semitic.   When we want to do what we want, we're
19   still anti-Semitic.    There's no word for opposite of
20   anti-Semitic, because I tried to look it up.    We're
21   not the ones who are racist here, all right.    These
22   people don't want to happen -- what has happened to
23   Lakewood happen here.    It's insane there.   It's
24   literally insane.    That place can't handle what it
25   has now, and they're venturing off to us.     Pretty
Torro Reporting LLC
39
1   soon this farmland, this Jackson that was established
2   how long ago, is gonna look just like Lakewood.       It
3   can't handle what's happening now.       If you allow this
4   to happen now, it will go to not only schools, but
5   homes.    We see it right now.   Every home becomes a
6   temple, a school for the Jewish, and it's out of
7   control.   We're not racists, we're not anti-Semitic,
8   we're anti-bullshit, all right.        Thank you.
9                  MS. SHEEHAN:   Hello.    My name is Polly,
10   P-o-l-l-y, Sheehan, S-h-e-e-h-a-n.       I live at 177
11   North Cooks Bridge Road.
12                  I've been in this town since 1987.
13   Since moving to this town, I have seen so much
14   development.   I've seen the end of my road changed,
15   I've seen so much more traffic with all this




                                                                 Case 3:17-cv-03226-MAS-DEA Document 55-29 Filed 09/06/19 Page 4 of 8 PageID: 1228
16   development.   My children are not safe in my driveway
17   waiting for the bus.   A few years ago, my 22-year-old
18   when she was in high school, almost got clipped in
19   our driveway from somebody speeding around the
20   corner.    I shouldn't have to worry about that.     But
21   enough of that.
22                  We don't need any more development in
23   this town.   We have plenty.     We don't need any more.
24   There's like not enough woods for the animals.       You
25   all complain about the deer in your yard and stuff.
Torro Reporting LLC
46
1   that Jackson has.    These are legitimate reasons to
2   move to a town.
3                Ari, you're not living in the town a
4   year, and you're accusing the town of Jackson and its
5   residents of targeting the Jewish population.    It's
6   not very neighborly or friendly, and definitely not a
7   very good way to start making friends in your new
8   town.
9                I see it a little different, Ari.     I see
10   the Jewish population as targeting Jackson, its
11   residents and neighboring communities.    I don't see
12   you moving here for the reasons above.    I see you
13   moving here to change or convert our towns to
14   accommodate the small Jewish population that is just
15   beginning to move into the towns adjacent to Lakewood




                                                               Case 3:17-cv-03226-MAS-DEA Document 55-29 Filed 09/06/19 Page 5 of 8 PageID: 1229
16   like Jackson, Manchester, Howell, Brick and Toms
17   River.   I see the Jewish population forcing and
18   pushing their cultural and religious way of life on
19   Jackson, its residents and our neighbors the way it
20   has done in Lakewood for years.
21                The Jewish population has been moving
22   here for a year or two.    They make up a very, very
23   small part of our population and yet you are speaking
24   openly that you do yeshiva, even a dormitory, which
25   you're now fighting for.    You only hear the Jewish
Torro Reporting LLC
48
1   do it 24/7, and I applaud them, as should every
2   American.   We have the right to fight for our way of
3   life, and so we should, knowing the Jewish population
4   is not moving into our towns and communities to
5   better them, to respect them, or for the reasons
6   mentioned above.   We like our way of life the way it
7   is.   That is the reason we have chosen to live here
8   and move here.   The way of life without imposing our
9   culture or religion on thy neighbor.
10                Chaim, you said we have a motive and you
11   are insulted.    Not as insulted as I am.   When you
12   make a statement about a town, you have to remember
13   it is the residents you refer to that make the town.
14   I hear the words "bias," "hate," "prejudice" and
15   "discrimination" being used by the Jewish population.




                                                             Case 3:17-cv-03226-MAS-DEA Document 55-29 Filed 09/06/19 Page 6 of 8 PageID: 1230
16   I am not biased, I don't discriminate, I am not
17   prejudiced and I don't hate.   Call it what you will,
18   but it is the Jewish population that planted the
19   seeds of what is thought in the minds of those you
20   accuse.
21                Using the tactics the Jewish population
22   did to move into Jackson and surrounding towns didn't
23   make you many friends in these towns, I'm sure.    If
24   some of these tactics used to move into Jackson and
25   surrounding neighborhoods weren't and would stop
Torro Reporting LLC
50
1   that crap.   Yes, we did.    It's a nice scenic area.
2   We do not want to change this into another city,
3   okay, No. 1.
4                  No. 2:   The amount of bias crimes that
5   everybody is saying that we are committing, I'm
6   sorry, but your communities -- if we happened to step
7   in your communities, I'm surprised we're not shot on
8   site.
9                  COUNCIL PRESIDENT BRESSI:    No, just
10   address the council only, please.
11                  MR. CAPICOTTO:   So that's one thing.
12                  Another thing is if we asked you out for
13   a beer, you'd look at us like we were nuts.
14                  No. 3:   This has nothing to do about
15   bias, racism, black, white, straight.      Whatever it




                                                                 Case 3:17-cv-03226-MAS-DEA Document 55-29 Filed 09/06/19 Page 7 of 8 PageID: 1231
16   is.   It has nothing to do with that.      It just has to
17   do with safety, the way our life is, and how we don't
18   want to change it.      Thank you.
19                  MR. ROSS:   Good evening.   My name is
20   Joel Ross, R-o-s-s.     I live at 71 Brookwood Parkway.
21                  My wife and I relocated to Jackson not
22   too long ago.   Actually, in 2010 from Brooklyn, New
23   York.   We know what it's like to be in a community
24   that is overpopulated; we're from Brooklyn.      I'm also
25   a FedEx guy, and I have an interesting perspective,
Torro Reporting LLC
67
1                      CERTIFICATE
2
3               I, LYDIA F. McDONNELL, a Certified
4   Shorthand Reporter and Notary Public of the State of
5   New Jersey, do hereby certify that the foregoing is a
6   true and accurate transcript of the proceedings as
7   transcribed by and before me at the time, place and
8   on the date hereinbefore set forth.
9               I DO FURTHER CERTIFY that I am neither a
10   relative nor employee nor attorney nor counsel of any
11   of the parties to this action, and that I am neither
12   a relative nor employee of such attorney or counsel,
13   and that I am not financially interested in the
14   action.
15




                                                             Case 3:17-cv-03226-MAS-DEA Document 55-29 Filed 09/06/19 Page 8 of 8 PageID: 1232
16
17        Notary Public of the State of New Jersey
18        License No. 30XI00155900
My Commission expires June 30, 2018
19        Dated: September 11, 2017
20
21
22
23
24
25
Torro Reporting LLC
